Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim 29 is  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 15, 2022.
Applicant’s election without traverse of invention group I and species of  compound 31 in the reply filed on August 15, 2022 is acknowledged.
Claim Rejections 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-13, 15, 17, 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The MPEP states that the purpose of the written description requirement is toensure that the inventor had possession, as of the filing date of the application, of thespecific subject matter later claimed by him. The courts have stated: 
"To fulfill the written description requirement, a patent specification mustdescribe an invention and do so in sufficient detail that one skilled in the art canclearly conclude that "the inventor invented the claimed invention." Lockwood v.American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir.1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir.1989) ("[T]he description must clearly allow persons of ordinary skill in the art torecognize that [the inventor] invented what is claimed."). Thus, an applicantcomplies with the written description requirement "by describing the invention,with all its claimed limitations, not that which makes it obvious," and by using"such descriptive means as words, structures, figures, diagrams, formulas, etc.,that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d1398. 
Further, for a broad generic claim, the specification must provide adequate writtendescription to identify the genus of the claim. In Regents" of the University of Califorrniav. Eli Lilly & Co. the court stated: 
"A written description of an invention involving a chemical genus, like adescription of a chemical species, 'requires a precise definition, such as bystructure, formula, [or] chemical name,' of the claimed subject matter sufficient todistinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; Inre Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In othercases, particularly but not necessarily, chemical cases, where there isunpredictability in performance of certain species or subcombinations other thanthose specifically enumerated, one skilled in the art may be found not to havebeen placed in possession of a genus ...") Regents of the University of Califorrniav. Eli Lilly & Co., 43 USPQ2d 1398. 
The MPEP states that for a generic claim the genus can be adequately described ifthe disclosure presents a sufficient number of representative species that encompass thegenus. MPEP § 2163. If the genus has a substantial variance, the disclosure mustdescribe a sufficient variety of species to reflect the variation within that genus. SeeMPEP § 2163. Although the MPEP does not define what constitute a sufficient numberof representative species, the courts have indicated what do not constitute a representativenumber of species to adequately describe a broad genus. In Gostelli, the courtsdetermined that the disclosure of two chemical compounds within a subgenus did notdescribe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618. 
The Guidelines for Examination of Patent Applications Under 35 USC 112, ¶1,"Written Description" Requirement (Federal Register, Vol. 66, No. 4, pg. 1105, column3), in accordance with MPEP § 2163, specifically state that for each claim drawn to agenus the written description requirement may be satisfied through sufficient descriptionof a representative number of species by a) actual reduction to practice; b) reduction todrawings or structural chemical formulas; c) disclosure of relevant, identifyingcharacteristics (i.e. structure) by functional characteristics coupled with a known ordisclosed correlation between function and structure. The analysis of whether thespecification complies with the written description requirement calls for the examiner tocompare the scope of the claim with the scope of the description to determine whetherapplicant has demonstrated possession of the claimed invention (Federal Register, Vol.66, No. 4, p. 1105, 3rd column, 3rd paragraph). Below is such comparison. 
Scope of claims (elected invention):
A method for treating a HIV infection comprising administering to a subject in need of treatment an effective amount of an nSMase2 inhibitor of formula (I): 

    PNG
    media_image1.png
    113
    155
    media_image1.png
    Greyscale

Wherein:  

    PNG
    media_image2.png
    409
    638
    media_image2.png
    Greyscale

Claims 2-4  recite general formula 

    PNG
    media_image3.png
    117
    128
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    145
    126
    media_image4.png
    Greyscale
, and 
    PNG
    media_image5.png
    175
    147
    media_image5.png
    Greyscale
 respectively, which are within the scope of claim 1. Claims 6, 8, 10, 12,  20, 22 recites specific compounds therein, which are within the scope of claim 1. 
Scope of disclosure
Reduction to Practice
The only compound have been tested in vitro positive against HIV is compound 31 (MS822) 
    PNG
    media_image6.png
    205
    126
    media_image6.png
    Greyscale
, and that the antiviral activiity based on the inhbition of nSMase 2 See, the examples and figures. The application provide written description of nSMase 2 inhibitory activity of about 100 compounds within the general formula (I), wherein the inhibitory activity vary greatly range from (IC50) 0.05 to great than 100 uM. Compound 31 has IC50 of 0.7µM. See, table 1A and 1B, pages 24-52 of the specification. However, the application provide no written description as to the toxicity of those compounds, and their suitability as therapeutic drugs for human

Reduction to structural of chemical formulas:
The only disclosure, in addition to the species reduced to practice, is in the form of general formula with lists of possible groups. This kind of disclosure is not representation of any species. A "laundry list" disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not "reasonably lead" those skilled in the art to any particular species. MPEP 2163.1.A. and Fujikawa v. Wattanasin, 93 ”.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed.Cir. 1996). Therefore, there is no species (e.g., by reduction to structural/chemical formulas) in addition to those reduced to practice. 
Correlation between Structure and Function." 
A correlation between structure and function, for the instantly claimed genus of compounds, is neither known in the art nor disclosed in the specification. It is unpredictable as to the effect of structural variation on the antiviral activity. Thus, it is not understood what specific structures for the claimed variables will lead to compounds that have the instantly claimed activity. III. Analysis of Fulfillment of" Written Description Requirement:The structure/activity relationship (SAR) for binding and activity is elucidated upon analysis of IC50 data of multiple compounds with various types of structural modifications. These types of studies provide insight into the structural limitations that are required for activity, i.e. specific structural elements tolerated for the claimed activity.  In the absence of such correlation, it is not possible to determine what structural modifications will allow for the preservation of thedesired activity. Claims 6, 10, 12,  16, 18, 20, 22 recites compounds including those with weak or no nSMase2 inhibitory activity, such as  
    PNG
    media_image7.png
    203
    130
    media_image7.png
    Greyscale
(claim 6, IC50 >100 µM), 
    PNG
    media_image8.png
    223
    191
    media_image8.png
    Greyscale
(claim 10, IC50 not available), 
    PNG
    media_image9.png
    133
    107
    media_image9.png
    Greyscale
(claim 12, IC50 8µM), 
    PNG
    media_image10.png
    219
    141
    media_image10.png
    Greyscale
(claim 20, IC50 2 µM), and 
    PNG
    media_image11.png
    205
    137
    media_image11.png
    Greyscale
(claim 22, IC50 5 µM).In conclusion: (i) substantial structural variation exists in the genus/subgenus embraced by claims 1-7, 9-13, 15, 17, 20-23; (ii) disclosure of species supporting genus is limited to compounds reduced to practice, i.e., compound 31 and other compounds with similar or higher inhibitory activity against nSMase2, which scope is not commensurate with the scope of genus/subgenus claimed; (iii) common structural attributes of the claimed genus/subgenus, combined with a correlation between structure and function, is neither disclosed in the instant application nor commonly known in the art. Thus, the specification fails to provide adequate written description for the genus of compounds claimed and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention. 
Claim Rejections 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Slusher et al. (US 2020/0190089 A1). 
Slusher et al. teach the nSMase 2 inhibitors herein and method of using the same for treatment of HIV-associated neurocognitive disorder (HAND) by administering effective amounts of the nSMase 2 inhibitors. See, particularly, the abstract, paragraphs [0005] to [0022], [0055] to [0072], and tables 1A and 1B, pages 18-36. The effective amounts of the inhibitors are in the ranges from 0.01 to 1000 mg, from 0.5 to 100 mg, from 1 to 50 mg per day, and from 5 to 40 mg per day are examples of dosages that may be used. A non-limiting dosage is 10 to 30 mg per day. See, paragraphs [0128]. Note, the effective amounts herein defined in the application are the same as those defined in Slusher et al. See, particularly paragraph [0107] in the US publication of this application (US 20210000833 A1). As for the recitation of “for treating a human Immunodeficiency virus infection” recited in claim 1, and the particular biological functions/effects as recited in claim 23, note, such biological functions or effect would have been inherent to the method of Slusher et al. which teach the employment of the same compounds in the same amounts for treatment of the same patients (HIV infected patients). It has been recognized that in order for a prior art reference to serve as an  anticipatory reference, it must disclose every limitation of the claimed  invention, either explicitly or inherently. In re Schreiber, 128 F.3 d 1473,  1477 (Fed. Cir. 1997). 
A single prior art reference that discloses, either expressly or inherently, each limitation of a claim invalidates that claim by anticipation. Thus, a prior art reference without express reference to a claim limitation may nonetheless anticipate by inherency. "Under the principles of inherency, if the prior art necessarily functions in accordance with, or includes, the claims limitations, it anticipates." Moreover, "[i]nherency is not necessarily coterminous with knowledge of those ordinary skill in the art. Artisans of ordinary skill may not recognize the inherent characteristics or functioning of the prior art." 
Perricone v. Medicis Pharmaceutical Corp., 432 F.3d 1368, 1375-76 (Fed. Cir. 2005) (citations omitted). In addition, "[i]t is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable." In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); see also Perricone, 432 F.3d at 1377-78 (noting that the realization of a new benefit of an old process does not render that process patentable); Bristol-Myers Squibb Co. v. Ben Venue Laboratories, Inc., 246 F.3d 1368, 1376 (Fed. Cir. 2001) (stating in the context of a claimed process that was drawn to the same use comprising the same steps of the prior art, "[n]ewly discovered results of known processes directed to the same purpose are notpatentable because such results are inherent."). 

The applied reference has a common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 17, 19, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Vaccaro et al. (US 2008/0045536 A1).
Vaccaro et al. teach compounds of general formula (1a): 
    PNG
    media_image12.png
    86
    122
    media_image12.png
    Greyscale
, wherein R1, R2, R3 and Y may be hydrogen,  alkyl; X is NR4R5, wherein R4 and R5 together with the nitrogen atom to which they are attached form a 5, 6, or 7 membered monocyclic heteroring, which may optionally substituted. See, particularly, paragraphs [0009] to [0016] and [0089] to [0097]. Thus, general formula Ia overlaps the general formula (I) herein in scope.  Expressly disclosed compounds of general formula 1a include compound wherein R4 is methyl, R5 is phenyl (I(19), page 30), and those one of R4 and R5 is alkyl, the other is hydrogen. See, page 32. The compounds are active in modulating MK2 and a variety of related cytokines. See, particularly, paragraph [0187]-[0188], and are useful for treatment of cytokine-associated conditions, including HIV infection and AIDS. See, particularly, paragraphs [0189] to [0190].
Vaccaro et al. do not teach expressly a compound of general formula Ia, wherein R4 and R5 together with the nitrogen atom to which they are attached form a 5, 6, or 7 membered monocyclic heteroring, such as pyrrole ring, and R1 to R3 and Y are hydrogen or alkyl, and to use the compound for treating HIV infection or AIDS.
However, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to make a compound of general formula Ia, wherein R4 and R5 together with the nitrogen atom to which they are attached form an optionally substituted 5, 6, or 7 membered monocyclic heteroring, such as pyrrole ring, and R1 to R3 and Y are hydrogen or alkyl, and to use the compound for treating HIV infection or AIDS.
A person of ordinary skill in the art would have been motivated to make a compound of general formula Ia, wherein R4 and R5 together with the nitrogen atom to which they are attached form a optionally substituted  5, 6, or 7 membered monocyclic heteroring, such as pyrrole ring, and R1 to R3 and Y are hydrogen or alkyl, and to  use the compound for treating HIV infection or AIDS because Vaccaro et al. teach that such compounds would be similarly useful in modulating the cytokines and thus useful for treating diseases associated with the cytokines, such as HIV infection.  
As for the recitation of “for treating a human Immunodeficiency virus infection” recited in claim 1, and the particular biological functions/effects as recited in claim 23, note, The instant claims are directed to effecting a biochemical pathway with an old and well known compounds. The argument that such claims are not  directed to the old and well known ultimate utility (treating HIV infected patients) for the compounds, e.g., imidazo[1,2-b]pyridazine derivatives, are not probative. It is well settled patent law that mode of action elucidation does not impart patentable moment to otherwise old and obvious subject matter. Applicant’s attention is directed to In re Swinehart, (169 USPQ 226 at 229) where the Court of Customs and Patent Appeals stated “is elementary that the mere recitation of a newly discovered function or property, inherently possessed by thing in the prior art, does not cause a claim drawn to those things to distinguish over the prior art.” In the instant invention, the claims are directed to the ultimate utility set forth in the prior art, albeit distanced by various biochemical  intermediates. The ultimate utility for the claimed compounds is old and well known rendering the claimed subject matter obvious to the skilled artisan. It would follow therefore that the instant claims are properly rejected under 35 USC 103. 
Claims 1-2, 17, 19, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Pastor-Fernandez et al. (US 2012/0220581 A1, IDS).
Pastor-Fernandez et al. teach imidazo[1,2-b]pyridazine derivatives of general formula (I): 
    PNG
    media_image13.png
    101
    118
    media_image13.png
    Greyscale
, wherein R1 is pyridinyl, tetrahydropyranyl, or NR5R7, Het is a 5- or 6- membered heterocyclic rings, the NR5R7 may be in the forms of  
    PNG
    media_image14.png
    57
    67
    media_image14.png
    Greyscale
, 
    PNG
    media_image15.png
    77
    71
    media_image15.png
    Greyscale
, and 
    PNG
    media_image16.png
    59
    70
    media_image16.png
    Greyscale
. See, particularly, paragraphs [0020] to [0021].  Expressly disclosed compounds include those wherein R1 is morpholine, such as 
    PNG
    media_image17.png
    80
    181
    media_image17.png
    Greyscale
 , which have been expressly excluded from the claims herein. Compound, wherein R1 is 
    PNG
    media_image18.png
    62
    43
    media_image18.png
    Greyscale
  have also disclosed. See, page 81, compound 136.    Pastor-Fernandez et al. further teach the use of a compound according to Formula (I) or a pharmaceutical composition according to the invention for the manufacture of a medicament for treating or preventing neurological, psychiatric or metabolic disorders, diseases,  and the central nervous diseases See, particularly, paragraph [0416], [0426].  Expressly disclosed central nervous system disorders include dementia  due to HIV disease. See, particularly, paragraph [0437]. 
Pastor-Fernandez et al. do not teach expressly the employment of an imidazo[1,2-b]pyridazine derivatives of Pastor-Fernandez et al. wherein R 1 is 
    PNG
    media_image14.png
    57
    67
    media_image14.png
    Greyscale
as defined therein, such as compound 136 therein, for treatment of a HIV infected patient with dementia.
However, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to use an imidazo[1,2-b]pyridazine derivatives of Pastor-Fernandez et al. wherein R 1 is 
    PNG
    media_image14.png
    57
    67
    media_image14.png
    Greyscale
as defined therein, such as compound 136 therein, for treatment of a HIV infected patient with dementia.

A person of ordinary skill in the art would have been motivated to use an imidazo[1,2-b]pyridazine derivatives of Pastor-Fernandez et al. wherein R 1 is 
    PNG
    media_image14.png
    57
    67
    media_image14.png
    Greyscale
as defined therein, such as compound 136 therein, for treatment of a HIV infected patient with dementia because the compounds have been disclosed as useful for treatment of dementia due to HIV infection. As for the recitation of “for treating a human Immunodeficiency virus infection” recited in claim 1, and the particular biological functions/effects as recited in claim 23, note, The instant claims are directed to effecting a biochemical pathway with an old and well known compounds. The argument that such claims are not  directed to the old and well known ultimate utility (treating HIV infected patients) for the compounds, e.g., imidazo[1,2-b]pyridazine derivatives, are not probative. It is well settled patent law that mode of action elucidation does not impart patentable moment to otherwise old and obvious subject matter. Applicant’s attention is directed to In re Swinehart, (169 USPQ 226 at 229) where the Court of Customs and Patent Appeals stated “is elementary that the mere recitation of a newly discovered function or property, inherently possessed by thing in the prior art, does not cause a claim drawn to those things to distinguish over the prior art.” In the instant invention, the claims are directed to the ultimate utility set forth in the prior art, albeit distanced by various biochemical  intermediates. The ultimate utility for the claimed compounds is old and well known rendering the claimed subject matter obvious to the skilled artisan. It would follow therefore that the instant claims are properly rejected under 35 USC 103. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627